DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8 and 12-13 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US20150171395A1 (Ikuma).

Regarding claim 1, Ikuma teaches a modified-cellulose-nanofiber containing polyethylene fine porous film according to the present invention, there can be provided a single-layer thin separator with good heat resistance and a lithium-ion battery including such a separator [0009]. Ikuma teaches a porous film [0007] comprising: a Lewis base [0081]; and nanofibers comprising cellulose or a derivative thereof [0011, 0017; i.e. cellulose nanofibers].
Regarding claim 2, Ikuma further teaches wherein the Lewis base [polyethylene glycol; 0030] is a compound comprising a functional group [0046- polyethylene glycol is also the vinyl “ having an atom which has an unshared electron pair as an electron pair,” this limitation seems to be the definition of a Lewis base as described in the instant specification [0045]. Thus, Ikuma inherently discloses this limitation as it teaches the Lewis base has a functional group.

Regarding claim 3, Ikuma teaches the Lewis base comprises at least one selected from polyethylene glycol (PEG) [0030].
Regarding claim 6, Ikuma teaches wherein the at least one Lewis base is chemically or physically bound to the cellulose or the derivative thereof [the Lewis base is chemically bound taught in 0085-0098; the catalyst here is taught in para 0108-i.e. pyridine, which is a Lewis base). 
Regarding claim 7, Ikuma teaches wherein the porous film has a thickness of 5 µm or greater [0154-500 µm; which is within the claimed range], however is silent with regard to an air permeability per unit thickness of 30 sec/100cc-pm or less. In regards to the limitation “an air permeability per unit thickness of 30 sec/100cc-pm or less” this is considered an inherent characteristic of the claimed structure. Since Ikuma teaches the claimed structure (porous film, Lewis acid base and the film thickness, accordingly, it is reasonable to conclude that achievement of the same properties is expected in regards to the air permeability.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 8, Ikuma teaches wherein the nanofibers of the cellulose or the derivative thereof are in the form of a nonwoven fabric, and the Lewis base is incorporated to the nonwoven fabric [taught in 00884-0085]. Para 0027-0028 of the instant specification defines a nonowen fabric could be wood pulp; Ikuma teaches wood pulp can be used as cellulose nanofibers [0022-0023]. 

Regarding claim 12, Ikuma teaches a separator comprising the porous film according to claim 1 [0009].
Regarding claim 13, Ikuma teaches a porous film of claim 12. It is noted, a separator in the field of batteries or the like is a known structural element, thus it would have been obvious to have an electrochemical device comprising: a positive electrode; a negative electrode; and the separator according to claim 12 interposed between the positive electrode and the negative electrode. However, since Ikuma does not explicitly disclose this particular limitation, Kim teaches that the separator can be used between the positive and negative electrode [0053]. Thus, as noted, it would have been obvious to use the separator as recited in the claimed limitation as it would be reasonable to conclude that these structural elements would have a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US20150171395A1 (Ikuma) and further in view of US20160149188A1 (Kim).
Regarding claim 4, Ikuma teaches the Lewis base as noted above however is silent with respect to  “wherein the Lewis base forms a complex with a decomposition product of LiPF6,” this is considered a  product by process claim. The manner in which the product was formed [ Lewis base forms a complex with a decomposition product of LiPF6 ; also described in the 
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).

“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Regarding claim 5, as noted above in claim 4, the claimed “wherein the decomposition product of LiPF6 is PF5,“ is considered a  product by process claim. The manner in which the product was formed [Lewis base forms a complex with a decomposition product of LiPF6 ; also described in the instant specification [0048-0052] is a product by process limitation which does not further limit the claimed product.
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 

“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.


Regarding claim 7, Ikuma teaches wherein the porous film has a thickness of 5 µm or greater [0154-500 µm, however is silent with regard to an air permeability per unit thickness of 30 sec/100cc-µm or less.  Kim teaches the air permeability of the porous film (separator) [0100] [Table 1].  Although, Kim does not disclose the recited range, it discloses a range of 110-148. The specification [0087], in some embodiments can also teaches that the air permeability in the range taught in the prior art. It is also noted, that Kim also discloses that the invention is not limited to the disclosed embodiments, but, on the contrary, is intended to cover various modifications and equivalent arrangements. Thus, absent any persuasive evidence to the contrary, it is the position of the Office that these known, previously achieved, and desirable ranges could be produced by known technique and routine experimentation using only the skill 
Lastly, Kim does teaches that the air permeability in the ranges disclosed  may realize a rechargeable lithium battery having excellent thermal stability [0105].
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding claim 9, Ikuma teaches The porous film of claim 1, however is silent in regards to wherein the porous film is impregnated with an electrolyte comprising a lithium salt. Kim teaches a separator for a rechargeable lithium battery [abs]. Kim teaches the porous substrate [0030; i.e. the porous film]; which has an electrolyte solution that has lithium salt [0077]. Further, Kim teaches the separator is impregnated into the electrolytic solution [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 10, Ikuma in view of Kim teach the porous film of claim 9. And Kim teaches wherein the at least one lithium salt comprises at LiPF6 [0085]. 

Regarding claim 11, Ikuma in view of Kim teach the porous film of claim 9.  And Kim teaches wherein the lithium salt comprises LiPF6 [0085]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Ikuma to further use the LiPF6 of Kim as it will exhibit the electrolyte solution to have excellent performance and lithium ion mobility due to appropriate conductivity and viscosity of an electrolyte solution [0086].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729